DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Invention I, Species A(I) and Species B(I), as outlined in the Requirement for Restriction/Election mailed 1/18/2022 is acknowledged. The election was made in the communication filed 2/10/2022 without traverse. Claims 1-11 have been examined on the merits below. Claims 12-20 are withdrawn as being directed to a non-elected invention and/or species.

 Claim Objections
Claim 5 is objected to because of the following informalities: The phrase "wherein head assembly" appears to be a typo of "wherein the head assembly". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claim 1 is respectfully held as indefinite because it is unclear how or if the "tool body" differs from the "elongated bailer receptacle having a cavity formed within". In light of the specification, these appear to actually be the same features. Looking at figure 3 of the present case, "tool body 62" has "elongated bailer receptacle 70" as a sub-element of the tool body itself, not an additional feature "carried by the tool body". In other words, claim 1 is worded as though there is an additional discrete "receptacle" within the "tool body", but the specification shows them to be the same structure in actual construction. This is further illustrated by the wording of dependent claim 4, which recites "the tool body comprises a head assembly"; i.e. the "head assembly" is a sub-feature of the tool body. This phrasing is different than the phrasing for the "receptacle" in claim 1. Claims 2-11 depend from claim 1. 

Claim 9 depends from claims 8, 7, & 1 and recites "the head assembly". This lacks proper antecedent basis in claims 1 or 7-9. Rather the "head assembly" is first recited in claim 4, which claim 9 does not depend from. Further, claim 9 recites "a first piston assembly" and "a second piston assembly". These features are already recited in parent claims 7 & 8 thus making it unclear how or if the recitations in claim 9 differ from those in claims 7 & 8.
Claim 9 is further held as indefinite because it is unclear how or if the "first piston assembly" and "second piston assembly" differ from the "piston assembly" already recited in parent claim 1.
Claim 9 is finally indefinite because it is unclear how or if the "tubular filling chamber" differs from the "cavity" already recited in parent claim 1. Claim 1 requires that 
For the purposes of examination, claim 9 has been examined as though it depended from claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 10, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0306714 (Haugland).
Independent claim 1: Haugland discloses a dump bailer system (title) comprising
a tool body ("cylindrical receptacle 2" - figs 1A-4B) having a first end (upper end of 2), a second end ("leading end portion 8") and an exterior (inherent and clearly shown but not individually numbered);
an elongated bailer receptacle (portion of 2 that defines the volume occupied by "material 18"), carried by the tool body (ibid; in light of the 112(b) rejection of this limitation as discussed above, it has been interpreted as best able) and having a (The examiner notes the 112(b) rejection of claim 9 that involves this limitation. The "cavity" has been interpreted as best able, and is generally denoted by "flow path 7" and ending at "shoulder 36"), the cavity having a first end (upper end) and a second end (lower end), 
a piston assembly slidably disposable within the cavity and movable between the first end and the second end of the cavity (16, fig 1A; 16 & 34, fig 4A. 34 is a "floating piston" - ¶ 72 - and therefore clearly movable within the "cavity" even though it is shown as landed against shoulder 36 in the filled position); and
a pump ("pump 10") carried by the tool body and in fluid communication with the first end of the cavity (figs 1A-4B).

Claim 2: The dump bailer system of claim 1, wherein the pump is an electric ("pump 10" is driven by "rotary motor 12" - ¶ 72 - and "rotary motor 12" is electrically driven - ¶ 25), positive displacement pump (¶ 24; a progressive cavity pump is a positive displacement device, as is well understood).

Claim 4: The dump bailer system of claim 1, wherein the tool body comprises a head assembly attached to the elongated bailer receptacle adjacent the first end of the cavity (The examiner notes the 112(b) rejection of claim 9 that involves this limitation. The "cavity" has been interpreted as best able. The "head assembly" is drawn to the upper portion of 2 that holds pump 10 & motor 12 and - fig 4A) and an injection assembly attached to the elongated bailer receptacle adjacent the second end ("leading end portion 8" and "outlet 6" - fig 4A), wherein the head assembly comprises the pump (as defined above).

Claim 5: The dump bailer system of claim 4, wherein head assembly further comprises a fluid passage formed within the tool body and extending from the exterior of the tool body (via "inlet 4" - fig 4A & ¶ 72) to the first end of the cavity (through the pump 10 to piston 16 - fig 4A), wherein the positive displacement pump is disposed along the fluid passage (ibid).

Claim 6: The dump bailer system of claim 5, wherein the head assembly further comprises a fluid filter (broadly drawn to the passage 4 which will inherently filter out any particulate matter larger than the opening's diameter) disposed along the fluid passage between the exterior of the tool body and the first end of the cavity (fig 4A).

Claim 7: The dump bailer system of claim 1, wherein the piston assembly comprises a first piston ("first floating piston 34" - fig 4A) having a first side (one of the upper and lower sides of 34) and a second side (the other one of the upper and lower side) and an exterior surface (fig 4A), with a piston fluid passage extending between the first and second sides (blocked by "rupture disc 33"); and
a rupture disk disposed along the fluid passage ("rupture disc 33" - ¶s 71 & 72).

Claim 10: The dump bailer system of claim 1, further comprising an integral vibrator (broadly drawn to "motor 12" which will inherently create some level of vibration during operation).

Claim 11: The dump bailer system of claim 1, wherein the elongated bailer receptacle is a rigid receptacle (shown as metal by the cross-hatching in figs 1A-4B; MPEP §608.02, subsection IX).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0306714 (Haugland) in view of US 2006/0102336 (Campbell).
Claim 3: Haugland discloses all the limitations of the parent claims, including that the motor driving the pump is electric (as discussed for claim 2 above), but does not explicitly disclose that it is reversible. However Campbell discloses a dump bailer device (title) with a reversible pump (¶s 15, 27, & 34).
Therefore it would have been obvious to one of ordinary skill in the art to use the reversible motor/pump taught by Campbell to reverse the progressive cavity pump taught (¶ 27) and allows for resetting the tool following the operation.


Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0306714 (Haugland) in view of US 3,213,940 (Wood).
Claim 8: Haugland discloses all the limitations of the parent claims, but does not expressly disclose those of the present. However Wood discloses a cement depositing method with a plurality of piston assemblies (13a-13c, fig 3) each with a first side and second side an exterior surface (clearly shown but not individually numbered), with a piston fluid passage extending between the first and second sides of the respective piston (Occupied by a rupture disk, clearly shown but not individually numbered. Col 3:11-24); and a rupture disk disposed along the fluid passage of the respective piston (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a second piston with a rupture disk as taught by Wood in addition to the single piston with a  rupture disk already taught by Haugland (represented by the "prior art" drawings of figs 1 & 2 of Wood). This aids in the complete unloading of the cement in the carrier and avoiding cement slurry remaining in the tool (Wood, col 2:63 to col 3:24).

Claim 9: As discussed in the 112(b) rejections above, claim 9 is interpreted as though it depended from claim 4. Haugland discloses all the limitations of the parent claims and further discloses a filling chamber between two piston assemblies (occupied by "carried material 18" - fig 4A - necessary for filling the tool as seen in fig 4A). (defined between 13a & 133 in fig 3) having a first end (defined by 13c) and a second end (defined by 13a), with the second end of the of the tubular filling chamber attached to the elongated bailer receptacle adjacent the first end of the cavity (cavity 17, fig 3, which the piston assemblies are movable through: fig 4), the tubular filling chamber having a first piston assembly disposed adjacent the first end of the filling chamber (13c), a second piston assembly disposed adjacent the second end of the filling chamber (13a), and a fluid filling port disposed in the tubular filling chamber between the first and second piston assemblies ("fluid filling port" broadly drawn to the passage through 13b which is initially blocked by a rupture disk. Upon breaking of this disk the fluid on either side may flow into - "fill" the volume on the other side). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the piston and chamber assembly as taught by Wood in addition to the single piston with a rupture disk already taught by Haugland (represented by the "prior art" drawings of figs 1 & 2 of Wood). This aids in the complete unloading of the cement in the carrier and avoiding cement slurry remaining in the tool (Wood, col 2:63 to col 3:24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676